Citation Nr: 1025842	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  03-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for deviated 
nasal septum for the period September 1, 2002, to November 1, 
2003. 

2.  Entitlement to an initial compensable rating for 
onychomycosis of the thumbs. 

3.  Entitlement to an initial compensable rating for right eye 
optic neuropathy. 

4.  Entitlement to an initial compensable rating for left knee 
patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1982 to 
August 2002.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted entitlement to service connection and 
assigned noncompensable ratings for petellofemoral syndrome, 
onychomycosis of the thumbs, optic neuropathy, and right eye.

Although granting service connection for a deviated nasal septum 
in a January 2003 rating decision, the RO severed service 
connection in a subsequent August 2003 decision.  As such, the 
increased rating claim is only for the time period that a 
deviated nasal septum was service-connected, September 1, 2002, 
to November 1, 2003.

In August 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued the 
denial of the Veteran's increased rating claims (as reflected in 
an October 2009 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.  At that time, the appeal also included a claim 
for service connection for a temporomandibular joint disorder 
(TMJ).  This claim, however, was later granted in an October 2009 
rating decision. 

The issues of higher initial evaluations for the service-
connected right eye optic neuropathy and left knee patellofemoral 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the time period from September 1, 2002, to November 1, 
2003, the Veteran's service-connected deviated septum was 
manifested by post-surgical straight septum.

3.  Onychomycosis of the thumbs is manifested by first digit 
nails with longitudinal central depression with multiple 
transverse grooves, absent cuticle, and inflamed proximal nail 
fold.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating 
for postoperative nasal deviation for the time period September 
1, 2002, to November 1, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.97, Diagnostic 
Code 6502 (2009).

2.  The criteria for an initial compensable rating for 
onychomycosis of the thumbs have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
July and November 2002.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondences dated in 
November 2002 and August 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed, and a 
SSOC was issued in October 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in August 2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records and post-service VA treatment records have been obtained 
and associated with his claims file.  He has also been afforded 
multiple VA examinations to determine the etiology and current 
severity of his disabilities.  

For the issue of an increased rating for onychomycosis of the 
thumbs, the Board notes that the Veteran's most recent VA 
examination of his skin disability was in August 2002.  The 
Veteran has not argued, and the record does not otherwise 
reflect, that his disability has become more severe since the 
August 2002 VA examination.  Thus, the Board finds that the 
August 2002 VA examination is adequate for rating purposes.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since the 
last examination, in and of itself, does not warrant a further 
examination).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations- General 

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Deviated Nasal Septum

Laws and Regulations- Specific 

Based on a review of the service treatment records, a January 
2003 RO rating decision granted service connection for a deviated 
nasal septum.  The deviated septum was evaluated pursuant to 38 
C.F.R. § 4.97 Diagnostic Code 6502, and was initially assigned a 
noncompensable disability rating effective September 1, 2002.  
Service connection for a deviate septum was severed in an August 
2003 RO rating decision, effective November 2003.  The RO 
decision was upheld by an August 2007 Board decision.  Therefore, 
the only period on appeal is from the initial grant of service 
connection September 2002 to November 2003, the effective date of 
severance. 

650
2
Septum, nasal, deviation of:
Ratin
g

Traumatic only,
10

With 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side

38 C.F.R. § 4.97, Diagnostic Code 6502 (2009).

Factual Background and Analysis

Service medical records show that following a motor vehicle 
accident in July 2000, there were no documented facial fractures.  
In January 2002, the Veteran started complaining of sinus 
problems.  A May 2001 paranasal sinuses x-ray demonstrated 
partial opacification of the right maxillary sinus.  The 
impression was right maxillary sinusitis.  Because of continuing 
sinus problems, the Veteran underwent a functional endoscopic 
sinus surgery (FESS) and a right maxillary antroscopy/anterior 
ethmoidectomy in September 2001.  From December 2001 through 
February 2002, the Veteran was treated for acute sinusitis with 
various medications, including levaquin.  At a March 2002 follow-
up visit, examination revealed a right septal nasal deviation 
with polypoid mucous in the right maxillary sinus with what 
appeared to be a polyp in the floor of the maxillary sinus.  The 
assessment was persistent right sinonasal polyposis.  When seen 
for his retirement physical in April 2002, the examiner noted 
sinus polyps and that a repeat FESS was scheduled.  With the 
recurrence of nasal obstructive symptoms and return of right-
sided polyposis, a septoplasty/FESS was performed in May 2002.  
During the operation, the Navy surgeon noted that the Veteran had 
a left-sided inferior nasal septal deviation resulting in some 
degree of nasal obstruction.  At a June 2002 follow-up visit, the 
Veteran indicated that he was doing well overall with slight 
improvement in his facial pain symptoms and good nasal airway.  
Examination revealed a midline septum with a patent middle meatal 
antrostomy.  The assessment was doing well post-septoplasty and 
right nasal antral window.

At a September 2002 VA sinus examination, the Veteran complained 
of developing worsening nasal and sinus symptoms in January 2001, 
reportedly mild right-sided nasal congestion and increasing 
problems with postnasal drainage and frequent rhinorrhea.  He 
also reported that a computed tomography (CT) scan performed at 
the naval hospital in July 2001 showed a right nasal septal 
deviation and inflammatory changes within the right middle 
meatus.  No such CT scan, however, is in the record.  On 
examination, no facial swelling, tenderness or discomfort was 
noted.  Intranasal examination showed a mild left nasal septal 
deviation anteriorly and postoperative changes in the right nasal 
cavity.  The middle turbinate was scarred medially.  The right 
maxillary antrostomy was patent.  There was polypoid tissue above 
the antrostomy and inflammatory changes within the maxillary 
sinus.  No obstructing polyps or purulence was identified.  There 
was mild mucosal inflammation within the ethmoid cavity.  There 
was no significant polypoid change, inflammation or purulence 
present.  The mucosa within the left nasal cavity appeared 
healthy with no inflammation, polypoid change or purulence 
present.  The Veteran's nasopharynx was clear.  A small mucosal 
tag along the left anterior tonsillar pillar was noted on 
intraoral examination.  No other mucosal lesions were visualized.  
The diagnostic impression was right nasal cavity polypoid 
change/maxillary sinusitis.  A maxillofacial CT scan done in 
September 2002 confirmed chronic inflammatory changes in the 
right maxillary sinus with the remainder of the paranasal clear.  
There was no anatomic obstruction of the right maxillary sinus.

By an October 2002 rating decision, the RO granted service 
connection for chronic maxillary sinusitis and assigned an 
initial 10 percent rating, effective September 1, 2002.

VA treatment records dated between September 2002 and November 
2003 indicate continued findings of a straight septum. 

A compensable evaluation is not warranted under Diagnostic Code 
6502.  As outlined above, no VA progress notes or VA examination 
has shown 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  Absent such a 
finding, there is no schedular criteria to support an initial 
compensable evaluation.  

The Board finds that the preponderance of the probative evidence 
of record is against the claim of entitlement to a compensable 
rating for a deviated nasal septum September 2002 to November 
2003.  Consequently, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Thumbs

Laws and Regulations- Specific 

Based on a review of the service treatment records, and an August 
2002 VA examination, an October 2002 RO rating decision granted 
service connection for onychomycosis of the thumbs.  The thumbs 
were evaluated pursuant to Diagnostic Code 7813; and the thumbs 
were initially assigned a noncompensable disability rating.  

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard area, 
tinea barbae; of nails, tinea unguium; of inguinal area 
(jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability. 


780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0

38 C.F.R. § 4.118, Diagnostic Code7806 (2009).

Factual Background and Analysis 

During an August 2002 VA examination, the Veteran reported 
onychomycosis of the bilateral thumbs for six or seven years, 
with no medications and no pain.  Upon examination, the examiner 
diagnosed onychomycosis of bilateral thumbs.  

In a June 2003 VA progress note, the Veteran requested something 
to clear up his nail fungus.  The examiner noted several 
fingernails with discoloration and separation from nail bed upon 
examination. 

In a December 2004 VA dermatology consultation, the Veteran 
reported that both thumbnails had a brown vertical stripe in the 
center of the nail.  Upon examination, the examiner reported 
bilateral hands with first digit nails with longitudinal central 
depression with multiple transverse grooves, cuticle is absent, 
and proximal nail fold is inflamed and bleeds.  The examiner 
noted no abnormalities identified on the rest of the hand or foot 
nails.  

After a complete review of the evidence of record, the Board 
finds that the Veteran is not entitled to an initial compensable 
rating for bilateral thumb fungus.  Though it is not contested 
that the Veteran currently suffers from visible marks as a result 
of his fungal condition, there is no competent medical evidence 
of record to suggest that a higher compensation rating is 
warranted at this time.  Again, as noted above, there is no 
indication of record of a worsening of this disability since the 
2002 VA examination and no basis for reexamination.

In order to warrant a compensable rating, the Veteran must 
provide medical evidence that his fungal condition affects more 
than 5 percent of his body or that he is treated with systematic 
therapy such as corticosteroids or other immunosuppressive drugs.  
Treatment records indicate that only two of the Veteran's 
fingernails are affected by a fungal condition, and there is no 
evidence within the record to suggest that this affliction 
affects over 5 percent of his body.  Furthermore, there are no 
references to corticosteroids or other immunosuppressive drugs.  
The claim must accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.

All Increased Rating Claims

The Board has also considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are not 
warranted.  The symptomatology shown upon examination and during 
the pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability ratings.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  In Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found inadequate because it does not contemplate the 
claimant's level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  38 C.F.R. § 3.321 (2009).

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or any hospitalization 
related to his disabilities, that would take the case outside the 
norm so as to warrant the assignment of an extraschedular rating 
during the appeal period.  The impairment is instead fully 
contemplated by the schedular ratings assigned.

Finally, the Court has held that a request for a total disability 
rating based on individual unemployability (TDIU), whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this 
case, there has been no complaint of unemployability, and VA 
treatment records dated as recently as April 2008 indicate the 
Veteran is employed full time at the Charleston County Crime Lab.  
As such, no claim for TDIU has been reasonably raised by the 
record.  

ORDER

Entitlement to an initial compensable rating for deviated nasal 
septum for the period September 1, 2002, to November 1, 2003, is 
denied. 

Entitlement to an initial compensable rating for onychomycosis of 
the thumbs is denied. 


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review.

The Board notes that in a January 2005 letter, the Veteran stated 
that he underwent a VA optometry examination in June 2004; 
however, the report from this examination is absent from the 
claims file.  The RO should make every effort to obtain the 
examination report and associate it with the claims file.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

Furthermore, as it has been at least six years since the previous 
optometry examination, the Board finds the Veteran should be 
afforded a further VA optometry examination to determine the 
current severity of his optic neuropathy of the right eye.  
Likewise, as it has been at least eight years since the previous 
orthopedic examination, the Board finds the Veteran should be 
afforded a further VA orthopedic examination to determine the 
current severity of his left knee patellofemoral syndrome.  The 
Board notes that, unlike with the onychomycosis claim, the 
Veteran has been treated on multiple occasions for left knee 
symptoms and complaints of pain, and the Board finds this to be 
suggestive of a possible increase in severity since 2002.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous medical 
examination).

Prior to affording additional examinations, the RO should contact 
the Veteran and associate with the claims file any outstanding 
medical or other records relevant to the claims that may be 
identified by him and that have not already been associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers who have treated him since service 
for his eye and knee disabilities.  The 
Veteran should be invited to submit any 
additional evidence in his possession that may 
be relevant to his claim.  Efforts should be 
made to obtain all evidence not currently of 
record, specifically including a copy of the 
June 2004 VA optometry examination.  If 
any such efforts prove unsuccessful, this must 
be documented in the claims file.  

2.  Then, the Veteran should be afforded a VA 
eye examination, with an appropriate examiner, 
to determine the symptoms and severity of the 
service-connected right eye optic neuropathy.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by the 
examiner should be performed; these must 
include central visual acuity and visual field 
testing, with a detailed interpretation of 
these findings included.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten report.


3.  The Veteran should also be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected left knee 
disorder.  The examiner must review the 
claims file in conjunction with the 
examination.    

All tests and studies deemed necessary by the 
examiner should be performed.  Specifically, 
the examiner must conduct range of motion 
studies and must identify whether, and if so 
to what extent, there is evidence of left knee 
instability.  Other symptoms to be 
discussed, if present, include painful motion, 
functional loss due to pain, incoordination, 
weakness, excess fatigability, and additional 
disability during flare-ups.  A complete 
rationale should be given for all opinions and 
conclusions expressed in a typewritten report.

4.  Then, the claims for initial compensable 
evaluations for right eye optic neuropathy and 
left knee patellofemoral syndrome must be 
readjudicated.  If any determination remains 
less than fully favorable, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


